NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        JAN 26 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

TEMUR RUSTAMOV,                                  No.   21-70148

                Petitioner,                      Agency No. A215-639-487

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Temur Rustamov, a native and citizen of Russia, petitions pro se for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, applying the standards governing adverse credibility

determinations under the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-

40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on Rustamov’s failure to disclose prior arrests and implausible testimony as

to his ability to obtain a passport and travel freely. See id. at 1048 (adverse

credibility determination reasonable under “the totality of circumstances”); see

also Lalayan v. Garland, 4 F.4th 822, 836 (9th Cir. 2021) (testimony that is

implausible in light of country condition reports may support an adverse credibility

finding); Iman v. Barr, 972 F.3d 1058, 1067 (9th Cir. 2020) (omissions must be

weighed in light of the totality of the circumstances and all relevant factors).

Rustamov’s explanations do not compel a contrary conclusion. See Lata v. INS,

204 F.3d 1241, 1245 (9th Cir. 2000). We reject as unsupported by the record

Rustamov’s contentions that the IJ failed to consider his explanations or otherwise

erred in the credibility analysis. Thus, in the absence of credible testimony, in this

case, Rustamov’s asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).




                                           2                                       21-70148
      We do not reach Rustamov’s contentions concerning the serious non-

political crime bar. See Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010)

(the court’s review is limited to the actual grounds relied upon by the BIA).

      In his opening brief, Rustamov does not contend that the BIA erred in

finding he waived any challenge to the to the IJ’s denial of CAT relief. See Lopez-

Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (concluding petitioner

waived challenge to issue not specifically raised and argued in his opening brief).

      PETITION FOR REVIEW DENIED.




                                         3                                      21-70148